          Case 1:21-cv-00536-SHS Document 45 Filed 04/09/21 Page 1 of 2




                                                                                       April 9, 2021
 ByECF

 The Honorable Sidney H. Stein
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

        RE:     Plaintiffs' and Defendants' joint letter regarding motion to intervene in State of
                New York, et al. v. Department of Labor, et al., No. 21 Civ. 536 (SHS).

 Dear Judge Stein,

         I write on behalf of all parties in the above-captioned case. Pursuant to this Court's
 February 9, 2021 Order, the case is currently stayed until May 10, 2021. ECF No. 26. On
 March 29, 2021 , twelve non-party states (the "Proposed Defendant-Intervenors") filed a motion
 to intervene in this case as defendants. ECF Nos. 35, 36. As this case was and is currently
 stayed, Defendants, for the avoidance of doubt, filed a letter motion with the Court on April 1,
 2021 to clarify the deadline for their response to the Proposed Defendant-Intervenors' motion.
 ECF No. 41 (the "April 1 Letter Motion"). Plaintiffs joined the request for clarification. Id.
 Specifically, the parties requested that the deadline to respond to the motion be set for fourteen
 days after the stay of this case ends. Id.

          Absent a stay, Local Civil Rule 6.l(b) would require the parties to respond to the motion
  to intervene 14 days after service, or by Monday, April 12, 2021. Therefore, should the Court
  deny the April 1 Letter Motion, e arties re                      ·           · res onse be set for
            da s after the Court rules on the A · Letter Motion. The parties have conferre
· the Proposed e endant-Intervenors, who take no position on the parties' request.


                                        Respectfully submitted,

                                        LETITIA JAMES
                                        Attorney General of the State of New York




                                        Attorneys for Plaintiffs
Case 1:21-cv-00536-SHS Document 45 Filed 04/09/21 Page 2 of 2




                     AUDREY STRAUSS
                     United States Attorney

                     By: Isl Jennifer Jude
                     Jennifer Jude
                     Assistant United States Attorney
                     (212) 637-2663
                     jennifer.jude@usdoj.gov

                     Attorney for Defendants




                               2
